This cause coming on to be heard upon the return to the writ of habeas corpus issued, herein and evidence having been heard and considered by me concerning the probability of the guilt of the accused of the offense for which he is being held, I am of the opinion that the prisoner should not be discharged on the evidence adduced. See Kay v. State, decided at the present term, opinion filed February 21, 1934. But petitioner having moved for a reduction of bail and having tendered cash bail in the sum of *Page 69 
$100.00 to secure his appearance at the next term of the Circuit Court of Leon County, Florida, which tender is acceptable to the State Attorney of the Second Judicial Circuit who appeared on behalf of the State in this cause before me, it is thereupon considered and ordered by me, acting pursuant to the authority vested in me as a Justice of the Supreme Court of Florida under Section 5 of Article V of the Constitution of this State, that the respondent Jimmie Williams be admitted to bail in the sum of one hundred dollars, conditioned on his appearance at the next term of the Circuit Court in and for Leon County, Florida, and to attend from day to day thereon, until discharged or otherwise dealt with according to law, said bond to be in writing and secured by a deposit of one hundred dollars in cash collateral security to be deposited and retained together with the written bond, with the Clerk of the Circuit Court of Leon County, Florida, said bond to be first approved as to its form and substance by the Sheriff of Leon County, Florida, whose authority to accept same, deposit it with the Clerk, and release said prisoner thereon shall be this order.
Done and ordered by me at Tallahassee, Florida, this February 22, 1934.